Citation Nr: 1409338	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, to include porphyria cutanea tarda (PCT) as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970 with service in the Republic of Vietnam.   This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's appeal was previously before the Board in August 2009, May 2010, and September 2011.  The case was before the Board in August 2013 when it was referred to the Veteran's Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in October 2013.  The Board requested clarification of the medical expert opinion in November 2013 and later in November 2013 an addendum to the October 2013 VHA medical expert opinion was rendered.  The Veteran and his representative were sent copies of these medical expert opinions.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's current skin disability, identified as dermatitis, had its onset in active service.


CONCLUSION OF LAW

A chronic variously diagnosed skin disability, identified as dermatitis, was incurred in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition is fully favorable to the Veteran, the Board finds that all notification and development action necessary to render a fair decision on this issue has been accomplished.

The Veteran contends that service connection is warranted for a chronic skin disability as it was incurred due to herbicide exposure during active duty service.  The Veteran also contends that he manifests PCT or some other form of porphyria as a result of herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Although the Veteran's diagnosed skin disability is not a chronic disease listed in 38 C.F.R. § 3.309(a), the Veteran is competent to report continuous symptoms of skin problems since service.  Thus, service connection is not possible under 38 C.F.R. § 3.303(b), but the Board will discuss the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Walker, 708 F.3d at 1331.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The record establishes that the Veteran has a chronic skin disability for VA purposes.  While examination of the Veteran's skin was normal at the most recent VA examination in February 2012, a VA examiner in February 2011 identified recurrent cellulitis, an avulsion of the left forearm, dyshidrosis, and atopic dermatitis as current disabilities, though they were all characterized as resolved.  Records of VA treatment from the Biloxi and Birmingham VA Medical Centers (VAMCs) also document complaints and treatment related to the Veteran's skin throughout the claims period.  Thus, the record clearly contains competent medical evidence of chronic skin conditions at some point during the claims period sufficient to establish the first element of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the Veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability). 

While post-service clinical records and the February 2011 VA examination contain evidence of a current skin disability, the Board finds that the record does not establish that the Veteran has ever manifested PCT or any other form of porphyria.  

The record contains some competent medical evidence indicating that the Veteran may have PCT.  The Veteran's Biloxi VAMC problem list indicates that a diagnosis of porphyrin metabolism was rendered in January 1999.  In October 2004, the Veteran reported to the emergency room (ER) of the Birmingham VAMC with complaints of hand swelling, blisters, and drainage from sores on the neck.  The examining physician identified several possible differential diagnoses including porphyria.  Porphyria was supported by the presence of symptoms only on sun-exposed areas, but was described as unlikely due to normal liver function tests.  The VA physician also observed that the Veteran had a history of a seizure disorder which supported a finding of porphyria.  A dermatological consultation was performed and the Veteran provided a history of recurrent erythematous bullous lesions on the hands occurring every three years for the past 25 years.  The dermatologist diagnosed allergic contact dermatitis and the Veteran was treated with a course of systemic steroids.  Later in October 2004 a dermatologist noted the Veteran's long history of recurrent dermatitis and diagnosed dyshidrosis (pompholyx).  

While the October 2004 ER physician noted the possibility of porphyria in response to the Veteran's skin symptoms, the VA dermatologists that also examined the Veteran diagnosed other chronic conditions.  Despite the conclusions of the dermatologists, the Veteran's VA primary care physician continued to record a diagnosis of PCT, but other treating and examining physicians have found other conditions to account for the Veteran's skin symptoms.  For example, the earliest post-service complaints related to the Veteran's skin date from September 1979 when he reported to a private ER with complaints of a rash and blisters on his arms and hands.  He was diagnosed with cellulitis and a possible allergic reaction.  In May 1980, the Veteran was hospitalized with cellulitis and pyoderma due to a chemical burn.  Private treatment records from the hospitalization are negative for any findings indicating porphyria or indications that the symptoms were due to an etiology other than a chemical burn.  

Objective testing also indicates that the Veteran does not have a porphyria-related skin disability.  As in October 2004, the Veteran's liver function tests dated throughout the claims period have been normal, and a biopsy of skin from the right arm performed in February 2000 verified the presence of dermatitis.  VA examiners who reviewed the claims file and examined the Veteran in September 2009, February 2011, and February 2012 also found that the Veteran did not have PCT or a similar porphyria-related disability.  All the VA examiners noted that there was no objective evidence to establish PCT.  Similarly, a VA dermatological expert who reviewed the Veteran's complete records in October 2013 concluded that he did not have PCT based on the clinical presentation, evaluation, photographs, and biopsy results. 

In support of his claim, the Veteran has submitted some information from various websites regarding PCT, porphyrin metabolism, and other porphyria disorders.  Although the articles note that such conditions can be incurred due to toxic drug or chemical exposure, such as the herbicide exposure claimed by the Veteran, the articles also note that porphyrin disorders are usually found in the liver and are diagnosed based on laboratory tests that detect enzyme abnormalities.  As noted above, the Veteran's liver function tests and other objective testing have not indicated the presence of porphyria disorders.  The Veteran may manifest symptoms similar to those associated with PCT, but the articles he submitted show that medical testing is necessary to confirm the presence of the specific disability.  In this case, such medical testing has weighed against a finding of PCT.

The Board has considered the statements of the Veteran and his friends and family in support of the claim.  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran and his family and friends are not competent to diagnose the presence of porphyria and/or PCT.  They are competent to identify and explain the symptoms that they observe and experience, such as the presence of intermittent blistering on the Veteran's hands and forearms, but the disability of PCT requires more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted above, the internet information submitted by the Veteran states that porphyria is diagnosed based on the results of objective diagnostic tests and its symptoms mimic many other chronic skin conditions.  It requires specialized medical training and expertise to properly identify, and is therefore  not capable of lay observation.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Therefore, the Board finds that the weight of the competent evidence of record is against a finding that the Veteran has PCT or some other porphyrin metabolism-related skin condition.  While the October 2004 ER physician and primary care records identify a possible finding of PCT, the Board finds that the conclusions of the VAMC dermatologists, VA examiners, VA dermatological expert, and objective testing throughout the claims period are more persuasive.  The Board has also determined that the Veteran and his friends and family are not competent to provide a medical opinion regarding the specific diagnosis to account for his symptoms.  Thus, the Veteran does not have PCT or other form of porphyria.  

The Board must now determine whether the Veteran's skin disability is related to service.  Service records document an in-service injury; in October 1970 the Veteran was involved in an altercation and sustained several lacerations to his face.  During follow-up treatment, he was diagnosed with cellulitis secondary to the cuts and abrasions. 

Service records reveal that the Veteran's skin was normal during the examination for separation in October 1970 and he denied experiencing any health problems at that time.  Although he underwent treatment for a single episode of cellulitis on his face later in October 1970, no chronic conditions were diagnosed during active duty service.  Post service medical evidence reveals complaints and treatment for a skin condition in September 1979 and May and June 1980, when the Veteran was treated by private health care providers for skin problems related to specific causes such as chemical burns and allergic reactions.  He did not report any prior history or problems with his skin to these physicians.  

It is noted that the Veteran's health care providers have not attributed his chronic skin disorder to any incident of active duty.  After examining the Veteran and reviewing the complete claims file, including service treatment records, the September 2009, February 2011, and February 2012 VA examiners concluded that the Veteran's chronic skin conditions were not related to active duty service.  The examiners noted that the Veteran's single episode of cellulitis during service fully resolved, and the Veteran's post-service incidents of skin problems were due to varying and nonservice-related etiologies.  The claims file was also reviewed by a VA dermatological expert in October 2013.  The VA dermatological reported that the Veteran had recurrent rash on the hands most of the times on the palmar aspect and some times on the hand dorsum/neck, never on the face.  The expert concluded that the Veteran had a diagnosis of dermatitis but rendered the opinion that it is less likely than not secondary to any events or conditions of military service.

Although the Veteran's health care providers have not attributed the Veteran's chronic skin disorder to any incident of active service, the competent and the credible lay statements reveal that the Veteran has had skin problems since service.  

The Veteran reported in a July 2006 statement that he had experienced a rash on his hands and arms since leaving Vietnam.  In addition, the Veteran's family members have submitted statements indicating that the Veteran had skin problems immediately after service, after returning from Vietnam, and since service.  

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran has a variously diagnosed skin disability, identified as dermatitis, that was incurred in service.  Although service treatment records do not reveal a diagnosis of a chronic skin disability, post service, the Veteran has been diagnosed with various skin disabilities and most recently, in an October 2013 VHA medical expert opinion, the Veteran was noted to have dermatitis.  Examiners have opined that the Veteran's skin disorder was not related to the Veteran's service; however, they have not adequately considered the Veteran's and his family member's statements that the Veteran had skin problems immediately after service, after returning from Vietnam, and since service.  The Board finds the statements of the Veteran and his family to be both competent and credible.  As such, affording the Veteran the benefit of the doubt, the Veteran's variously diagnosed skin disability, identified as dermatitis, was incurred in service, and service connection is granted.


ORDER

Service connection for a variously diagnosed skin disability, identified as dermatitis, is granted.



____________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


